    Case 1:20-cr-00145-TSE Document 32 Filed 03/25/21 Page 1 of 3 PageID# 143



                     IN THE UNITED STATES DISTRICT COURT FOR THE
                             EASTERN DISTRICT OF VIRGINIA
                                    Alexandria Division


UNITED STATES OF AMERICA                                   No. 1:20-cr-145

       v.                                                  The Honorable T. S. Ellis, III

MAKSIM BEREZAN,

       Defendant.


NON-CONFIDENTIAL MEMORANDUM IN SUPPORT OF GOVERNMENT’S MOTION
                          TO SEAL

       The United States of America, through undersigned counsel, and pursuant to Local Criminal

Rule 49 of the United States District Court for the Eastern District of Virginia, respectfully requests

that the Court seal the documents that are the subject of this motion to seal. In support of its request,

the government states as follows:

       1.      The Court has the inherent power to seal materials submitted to it. See United States

v. Wuagneux, 683 F.2d 1343, 1351 (11th Cir. 1982); State of Arizona v. Maypenny, 672 F.2d 761,

765 (9th Cir. 1982); Times Mirror Company v. United States, 873 F.2d 1210 (9th Cir. 1989); see

also Shea v. Gabriel, 520 F.2d 879 (1st Cir. 1975); United States v. Hubbard, 650 F.2d 293 (D.C.

Cir. 1980); In re Braughton, 520 F.2d 765, 766 (9th Cir. 1975). “The trial court has supervisory

power over its own records and may, in its discretion, seal documents if the public’s right of access

is outweighed by competing interests.” In re Knight Pub. Co., 743 F.2d 231, 235 (4th Cir. 1984).

Sealing of a document is appropriate where there is a substantial probability that the release of the

sealed document would compromise the government’s on-going investigation severely. See e.g. In

re Search Warrant for Secretarial Area Outside Office of Gunn, 855 F.2d 569, 574 (8th Cir. 1988);
    Case 1:20-cr-00145-TSE Document 32 Filed 03/25/21 Page 2 of 3 PageID# 144



Matter of Eye Care Physicians of America, 100 F.3d 514, 518 (7th Cir. 1996); Matter of Flower

Aviation of Kansas, Inc., 789 F.Supp. 366 (D. Kan. 1992).

       2.      Sealing is necessary because premature disclosure of the information described

above would jeopardize an ongoing criminal investigation, place witnesses or agents in jeopardy, or

lead to the destruction of evidence. The government has considered procedures other than sealing

and none will suffice to protect this information from disclosure.

       3.      The materials to be filed under seal would need to remain sealed until further order

of the Court. The United States has considered alternatives less drastic than sealing and has found

none that would suffice to protect this information.

       4.      A proposed Order is attached.

       WHEREFORE, the United States respectfully requests that the accompanying documents be

sealed until further Order of the Court.

                                               Respectfully Submitted,

                                               Raj Parekh
                                               Acting United States Attorney

                                      By:             /s/
                                               Alexander P. Berrang
                                               Jonathan S. Keim
                                               Assistant United States Attorney
                                               United States Attorney’s Office
                                               2100 Jamieson Avenue
                                               Alexandria, Virginia 22314
                                               Phone: (703) 299-3700
                                               Fax: (703) 299-3981
                                               Email: alexander.berrang@usdoj.gov
                                               Email: jonathan.keim@usdoj.gov

                                               Allison Zitron
                                               Trial Attorney
                                               Computer Crime and Intellectual Property Section
                                               U.S. Department of Justice
                                               1301 New York Ave. NW
                                               Washington, DC 20005
                                               Alison.Zitron@usdoj.gov

                                                   2
   Case 1:20-cr-00145-TSE Document 32 Filed 03/25/21 Page 3 of 3 PageID# 145



                                  CERTIFICATE OF SERVICE

        I hereby certify that on March 25, 2021, I electronically filed the foregoing with the Clerk of

Court using the CM/ECF system, which will send a notification of such filing (“NEF”) to counsel of

record in this case. I also provided an electronic copy to all counsel of record by means of electronic

mail.

                                              Respectfully Submitted,

                                              Raj Parekh
                                              Acting United States Attorney

                                      By:            /s/
                                              Jonathan Keim
                                              Assistant United States Attorney
                                              United States Attorney’s Office
                                              2100 Jamieson Avenue
                                              Alexandria, Virginia 22314
                                              Phone: (703) 299-3700
                                              Fax: (703) 299-3981
                                              Email: jonathan.keim@usdoj.gov




                                                 3
